[ Upon petition for rehearing.] Mr. Justice Gary. The appellant'has presented a peti- tion for rehearing, arguing that to hold, as the original opinion does, that the bill of exceptions is not part of the record here, is to contradict the certificate of the clerk; that there is no particular mode of signifying to the clerk the agreement of the parties, and that such agreement is no pare of the record. There has not been, to our knowledge, any discussion as to what is the right method of presenting the evidence of such agreement. We have hitherto accepted any paper purporting to be signed by the attorneys for the respective parties, arid included among the sheets of the transcript, as sufficient, although the strict rule is that nothing which is not part of the common law record can be seen by a court of review in a case at law, unless it is in a bill of exceptions. But it is a general rule that a clerk can only certify copies of the files of his office; he can not state extrinsic facts. Pickering v. Mizner, 4 Gilm. 334; Smith v. Trimble, 27 Ill. 152; Village of Melrose v. Bernard, 126 Ill. 496; Augustine v. Doud, 1 Ill. App. 588. Therefore his statement of the agreement of the parties, even if it was not nullified by his reference to it as “ incorporated herein,” goes for nothing. The petition is denied.